COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      BMLA, Inc. d/b/a Murphy’s Deli v. Keziah Jordan

Appellate case number:    01-19-00568-CV

Trial court case number: 2015-17893

Trial court:              165th District Court of Harris County

Date motion filed:        January 18, 2022

Party filing motion:      Appellee

       It is ordered that the motion for en banc reconsideration is   DENIED       GRANTED.


Judge’s signature: /s/ April L. Farris
                       Acting Individually     Acting for the Court

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

The En Banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Justices Goodman and Guerra, voting to grant en banc reconsideration. Justice Guerra would grant
en banc reconsideration for the reasons set forth in the legal sufficiency section of Justice
Goodman’s dissent to the panel’s majority opinion.


Date: April 21, 2022